NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BOUALEM HABIB,                                  No. 17-35073

                Plaintiff-Appellant,            D.C. No. 2:14-cv-01685-RSL

 v.
                                                MEMORANDUM*
TOTE SERVICES, INC.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert S. Lasnik, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Boualem Habib appeals pro se from the district court’s summary judgment

in his employment action alleging claims under Title VII and state law. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, and may affirm on any

basis supported by the record. Gordon v. Virtumundo, Inc., 575 F.3d 1040, 1047



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2009). We affirm.

      Summary judgment on Habib’s disparate treatment claims was proper

because Habib failed to raise a genuine dispute of material fact as to whether

defendant’s legitimate, nondiscriminatory reason for terminating Habib was

pretextual. See Hawn v. Exec. Jet Mgmt., Inc., 615 F.3d 1151, 1155-56 (9th Cir.

2010) (setting forth burden-shifting framework for Title VII disparate treatment

claim under McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)); Godwin v.

Hunt Wesson, Inc., 150 F.3d 1217, 1220 (9th Cir. 1998) (“The prima facie case

may be based either on a presumption arising from the factors such as those set

forth in McDonnell Douglas, or by more direct evidence of discriminatory

intent.”); Blackburn v. State, 375 P.3d 1076, 1080 (Wash. 2016) (en banc)

(Washington courts look to Title VII for guidance in disparate treatment cases

under the Washington Law Against Discrimination (“WLAD”)).

      The district court properly granted summary judgment on Habib’s hostile

work environment claim under the WLAD because Habib failed to raise a triable

dispute as to whether defendant authorized, knew of, or should have known of any

harassment. See Blackburn, 375 P.3d at 1081 (elements of hostile work

environment claim under WLAD); Glasgow v. Ga.-Pac. Corp., 693 P.2d 708, 711-

12 (Wash. 1985) (en banc) (“[E]mployee must show that the employer . . .

authorized, knew, or should have known of harassment and . . . failed to take


                                         2                                   17-35073
reasonably prompt and adequate corrective action.”).

      Because Habib does not challenge the district court’s determination that

Habib failed to exhaust his administrative remedies on his hostile work

environment claim under federal law, we do not consider Habib’s arguments

regarding the merits of this claim. See Padgett v. Wright, 587 F.3d 983, 985 n.2

(9th Cir. 2009).

      We do not consider Habib’s contentions regarding retaliation because the

operative first amended complaint does not contain a retaliation claim. See

Ramirez v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“[A]n

amended complaint supersedes the original, the latter being treated thereafter as

non-existent.” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                         3                                    17-35073